t c memo united_states tax_court david d parrish petitioner v commissioner of internal revenue respondent docket no filed date declan j o'donnell for petitioner loren b mark for respondent memorandum findings_of_fact and opinion foley judge respondent determined the following deficiencies additions to tax and accuracy-related_penalties relating to petitioner's federal income taxes year deficiency dollar_figure big_number additions to tax sec_6651 sec_6653 penalty sec_6662 dollar_figure big_number dollar_figure -- -- dollar_figure big_number big_number -- big_number all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are as follows whether petitioner failed to report income we hold that he did whether petitioner pursuant to sec_1366 is entitled to deduct losses relating to m l business machine co inc we hold that he is not so entitled whether petitioner pursuant to sec_1401 is liable for self-employment_tax we hold that he is liable to the extent provided below whether petitioner pursuant to sec_6651 is liable for additions to tax for failing to file his tax returns in a timely manner we hold that he is liable whether petitioner pursuant to sec_6653 and sec_6662 is liable for an addition_to_tax and accuracy-related_penalties for negligence we hold that he is liable findings_of_fact some of the facts have been stipulated and are so found petitioner resided in kearney nebraska at the time his petition was filed petitioner is a psychiatrist he earned his medical degree in from the university of nebraska and then served a 1-year internship with the united_states public health service in new york new york in petitioner cofounded the boulder psychiatric institute in boulder colorado in he sold his interest in the hospital and became affiliated with m l business machine co inc m l m l an s_corporation incorporated in colorado was formed in the 1970's to repair office equipment during the 1980's robert joseph daniel hatch and petitioner acquired all of m l's stock petitioner was m l's vice president of human resources and served with mr hatch and mr joseph on m l's board_of directors during the years in issue m l operated a ponzi scheme that promised to pay interest to investors at rates ranging between and percent m l representatives told investors that funds invested in the company would be used to purchase equipment for resale m l used these funds however to pay interest to other investors m l did not file federal_income_tax returns relating to the years in issue petitioner withdrew funds from his bank accounts and accounts that he held jointly with his parents william and berdine kotlarz and invested these funds in m l in addition to an annual salary of dollar_figure and monthly payments of dollar_figure which petitioner used to lease a cadillac m l made monthly payments of dollar_figure to petitioner petitioner routinely reinvested portions of these funds and he borrowed funds from banks to make additional investments in m l during his tenure with m l petitioner made numerous solicitations to potential investors ie associates friends and relatives these solicitations resulted in over dollar_figure million of investments in m l in return for these investments brokers investors and m l paid petitioner finder's fees of varying amounts in october of m l filed a bankruptcy petition with the u s bankruptcy court for the district of colorado on date the bankruptcy court removed m l as debtor in possession and appointed a trustee the trustee began a 3-month investigation of m l's financial activities that revealed m l was operating ponzi and check-kiting schemes and had no inventory from which creditors' claims could be satisfied on date petitioner filed a bankruptcy petition with the u s bankruptcy court for the district of colorado to recover funds for m l creditors the trustee commenced adversarial proceedings against m l investors and officers and alleged that these investors and officers had received preferential transfers or fraudulent_conveyances in august of the bankruptcy court assigned the accounting firm of patten macphee associates inc the firm to assist the trustee in determining who received funds from m l during the year period from date through date prior to the filing of m l's bankruptcy petition the firm determined that during this period m l transferred dollar_figure to petitioner and that petitioner transferred dollar_figure to m l the trustee then filed suit to recover funds from petitioner on date the bankruptcy court entered a judgment for dollar_figure against petitioner petitioner subsequently reached an agreement requiring him to periodically remit percent of his net_income to the trustee petitioner filed his and federal_income_tax returns on date and his return on date in october of gudrun stacks the irs agent assigned to audit petitioner's returns asked petitioner to provide bank and other records relating to m l investments on several other occasions agent stacks requested such records but petitioner did not provide them other sources subsequently provided agent stacks with copies of m l checks made payable to petitioner and petitioner's bank records agent stacks analyzed bank records relating to petitioner's and tax years and examined m l checks issued to petitioner during his tax_year upon completing her analysis agent stacks determined that petitioner had unreported income of dollar_figure dollar_figure and dollar_figure for and respectively based on the results of agent stacks' audit respondent on date issued a notice_of_deficiency to petitioner respondent subsequently conceded that agent stacks made an error in the analysis relating to petitioner's tax_year and now contends that the correct amount of unreported income for is dollar_figure rather than the dollar_figure earlier determined opinion respondent's determinations are presumed to be correct and petitioner bears the burden of proving them erroneous rule a 290_us_111 924_f2d_785 8th cir i unreported income gross_income includes all income from whatever source derived sec_61 if a taxpayer fails to maintain adequate_records of taxable_income the commissioner may reconstruct income in accordance with a method that clearly reflects the full amount of income received sec_446 884_f2d_1085 8th cir affg tcmemo_1988_410 43_tc_824 respondent used the bank_deposits method to reconstruct petitioner's income for and bank_deposits are prima facie evidence of income 87_tc_74 and under the bank_deposits method all money deposited into a taxpayer's bank account during a given period is assumed to be taxable_income 96_tc_858 affd 959_f2d_16 2d cir respondent used the specific items method to reconstruct petitioner's income for this method requires proof of specific items of income that were omitted from the taxpayer's return 464_f2d_1087 10th cir petitioner acknowledges that he received but did not report monthly payments of dollar_figure which petitioner used to lease a cadillac he also acknowledges that he received finder's fees of varying amounts but has not offered any explanation for his failure to report these funds petitioner contends that the remaining unreported funds are pursuant to the open_transaction doctrine a return of principal the open_transaction doctrine which applies in rare and extraordinary circumstances see 71_tc_998 permits an investor to recover capital prior to recognizing gain the supreme court in 283_us_404 established that this doctrine applies to deferred payment transactions where the realization of income is uncertain or contingent the doctrine has also been applied to the purchase of notes at a discount where at the time of acquisition the investor was not reasonably certain that he would recover his cost and a major portion of the discount 45_tc_489 petitioner has failed to establish that the open_transaction doctrine is applicable petitioner on brief contends that he loaned over dollar_figure to m l this contention is based primarily on petitioner's testimony which was vague evasive and otherwise unpersuasive in an attempt to corroborate this testimony petitioner presented scant and dubious documentation even if petitioner could establish that he loaned m l these funds the open_transaction doctrine is not applicable because petitioner did not have the requisite uncertainty relating to the recovery_of his principal indeed petitioner routinely received monthly payments from m l and reinvested them in the company moreover he encouraged friends and family to make investments in m l petitioner also contends that the payments he received from m l should be treated as a return of principal because they were made to conceal a fraud petitioner relies on greenberg v commissioner tcmemo_1996_281 in greenberg the taxpayers transferred funds to a ponzi scheme that purported to be a legitimate mortgage company the taxpayers were passive investors and were paid monthly payments from the company's bank account the court was presented with sufficient evidence to determine the amount of funds paid and received by the taxpayers and it held that the payments the taxpayers received were not interest because they were not compensation_for the use or forbearance of money instead the court found that the payments were made to conceal the fraudulent misappropriation of the taxpayers' investment greenberg v commissioner supra however is distinguishable from this case petitioner was not a passive investor but was a director and officer of m l who encouraged investors to transfer over dollar_figure million to m l moreover petitioner failed to provide sufficient evidence to establish the amount of funds that he allegedly loaned to or the amount of funds he received from m l accordingly we hold that petitioner failed to report income ii losses relating to m l petitioner contends that in his capacity as an s_corporation shareholder he is entitled to deduct percent of m l's losses for the years in issue see sec_1366 see also sec_1366 limiting such deductions to the shareholder's adjusted_basis in the corporate stock while petitioner bears the burden of establishing that m l actually incurred losses for the years in issue burke v commissioner tcmemo_1995_608 he has failed to produce sufficient evidence to substantiate such losses nevertheless he contends that this court should apply the rule_of 39_f2d_540 2d cir which provides that when taxpayers establish that they incurred an expense the court may estimate the amount of the expense m l did not file federal_income_tax returns for the years in issue moreover petitioner did not present sufficient evidence to establish his basis in m l or estimate the amount of m l's losses under such circumstances a deduction based on the cohan_rule would be 'unguided largesse ' 78_tc_801 quoting 245_f2d_559 5th cir accordingly we conclude that petitioner has failed to meet his burden_of_proof and hold that he is not entitled to claim losses relating to m l iii self-employment_tax sec_1401 imposes a tax on the self-employment_income of every individual self-employment_income consists of the net_earnings from a trade_or_business carried on by an individual through a sole_proprietorship or as a partner sec_1_1401-1 income_tax regs respondent determined that during the years in issue m l paid petitioner dollar_figure that is subject_to self-employment_tax we conclude that dollar_figure of the dollar_figure received is appropriately characterized as either interest or dividends ie the total amount of dollar_figure monthly payments and dollar_figure is appropriately characterized as salary ie the total amount of dollar_figure monthly payments which petitioner used to lease a cadillac therefore dollar_figure ie dollar_figure dollar_figure is not subject_to self-employment_tax see sec_1402 sec_1402 sec_3121 petitioner however failed to establish that the remaining dollar_figure ie dollar_figure - dollar_figure was not net_earnings from a trade_or_business carried on by him in his individual capacity indeed petitioner acknowledged that he received an undetermined amount of finder's fees from m l investors and brokers accordingly we hold that he is liable for self-employment_tax on dollar_figure iv additions to tax and accuracy-related_penalties respondent determined that petitioner was liable for additions to tax for failing to file his federal_income_tax returns in a timely manner as well as an addition_to_tax and accuracy-related_penalties for negligence sec_6651 imposes an addition_to_tax for failure_to_file federal_income_tax returns in a timely manner petitioner introduced no evidence relating to this issue accordingly we hold that he is liable for the sec_6651 additions to tax sec_6653 which is applicable to petitioner's tax_year imposes an addition_to_tax if any part of an underpayment is attributable to negligence or disregard of rules or regulations sec_6662 which is applicable to petitioner's and tax years imposes an accuracy-related_penalty on the portion of an underpayment that is attributable to negligence or disregard of rules or regulations negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 sec_6001 provides that a taxpayer has an obligation to maintain adequate books_and_records petitioner did not maintain adequate books_and_records and failed to exercise due care in reporting his income accordingly we hold that he is liable for the sec_6653 addition_to_tax and sec_6662 accuracy-related_penalties all other arguments raised by the parties are either irrelevant or without merit to reflect the foregoing decision will be entered under rule
